FILED
                              NOT FOR PUBLICATION                           OCT 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FELIX INOCENTE-HERNANDEZ,                         No. 10-71413

               Petitioner,                        Agency No. A094-812-528

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Felix Inocente-Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Inocente-Hernandez contends he established a nexus to a protected ground

based on his membership in a proposed social group of small landowners.

Substantial evidence supports the agency’s finding that Inocente-Hernandez failed

to establish any past or future harm was or would be on account of a protected

ground. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the

REAL ID Act “requires that a protected ground represent ‘one central reason’ for

an asylum applicant’s persecution”); INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992) (petitioner failed to establish a nexus to a protected ground). In the absence

of a nexus to a protected ground, Inocente-Hernandez’s withholding of removal

claim fails. See Zehatye, 453 F.3d at 1190 (to qualify for withholding of removal,

petitioner must show it is more likely than not he would be subjected to

persecution on account of a protected ground).

      Finally, Inocente-Hernandez does not substantively challenge the agency’s

denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not supported by argument are deemed waived).

      PETITION FOR REVIEW DENIED.

                                          2                                    10-71413